DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9 in the reply filed on 09/29/2022 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, line 1, it is not clear if claim 7 is claiming “a different turn” or a different number of turns.  It appears that claim 7 is claiming a different number of turns (see paragraph [0025] in the specification).
Claim 8 recites the limitation "the reactive circuit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Froeschle et al. (US 5,216,723).
	As broadly claimed, Froeschle et al. teaches a bobbin (11, figures 1, 5, 7, 9, 11) comprising at least a first flange (11A, 11’, and see figures 1, 5, 7, 9, 11), a second flange (15, 16, 17, 17’ and see figures 1, 5, 7, 9, 11), and a third flange (11B, 11”, and see figures 1, 5, 7, 9, 11), a first coil (12) disposed about a first portion of the bobbin between the first flange and the second flange, and a second coil (13) disposed about a second portion of the bobbin between the second flange and the third flange (figures 1, 5, 7, 9, 11).

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2005/0123166).
	Regarding claim 1, as broadly claimed, Chen teaches a bobbin (32, 32’figures 3, 4) comprising at least a first flange (325, 3251, figure 4), a second flange (326, 327, 328, figure 4), and a third flange (329, 3291, figure 4), a first coil (33) disposed about a first portion of the bobbin between the first flange (325, 3251) and the second flange (326, 327 and/or 328, figure 4), and a second coil (33) disposed about a second portion of the bobbin between the second flange (326, 327, 328, figure 4) and the third flange (329, 3291, figure 4).
	Regarding claim 6, as broadly claimed, Chen teaches a plurality of electrical terminals (332) embedded in the bobbin, each electrical terminal electrically coupled to a corresponding at least one end of the first coil or the second coil (figure 4).
Regarding claim 7, as broadly claimed and as best understood with regarding 112, 2nd, Chen teaches the first coil (the coil in the area between the partition surface 325 and the partition surface 326, figure 4) that has a different number of turns from the second coil (the coil in the area between from the partition surface 326 and the partition surface 329, figure 4).

Claims 1, 2, 6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by High (US 1,822,095).
	Regarding claim 1, as broadly claimed, High teaches a bobbin (1, 36, 51, figures 1, 3, 10) comprising at least a first flange (1 and/or 4, 9, 12, 51, figures 1, 3, 10), a second flange (5, 6, 7 and see figures 1, 3, 10), and a third flange (1 and/or 4, 9, 12, 51, figures 1, 3, 10), a first coil (39, 45 and/or 46) disposed about a first portion of the bobbin between the first flange and the second flange (see figures 2, 7, 8, 10, 11), and a second coil (39, 45 and/or 46) disposed about a second portion of the bobbin between the second flange and the third flange (figures 2, 7, 8, 10, 11).
	Regarding claim 2, as broadly claimed, High teaches a reactive circuit element coupled with the first coil or the second coil (figures 2, 7, 8, 10, 11).  
Regarding claim 6, as broadly claimed, High teaches a plurality of electrical terminals embedded in the bobbin, each electrical terminal electrically coupled to a corresponding at least one end of the first coil or the second coil (figures 7, 8, 9, 10, 11).  
Regarding claim 8, as broadly claimed and as best understood with regarding 112, 2nd, High teaches the reactive circuit element that is mounted directly on the bobbin (figures 7, 8, 9, 10, 11).
Regarding claim 9, as broadly claimed, High teaches an acoustic receiver comprising a housing (15, figure 1), a diaphragm (23) disposed in the housing and at least partially defining a front volume and a back volume (figure 1), the front volume acoustically coupled to an acoustic output of the receiver (figure 1), an armature (20, 22) linked to the diaphragm, and a bobbin (1, 36, 51, figures 1, 3, 10) disposed about a portion of the armature, the bobbin comprising at least a first flange (1 and/or 4, 9, 12, 51, figures 1, 3, 10), a second flange (5, 6, 7 and see figures 1, 3, 10 for the flanges), and a third flange (1 and/or 4, 9, 12, 51, figures 1, 3, 10), a first coil (39, 45 and/or 46) disposed about a first portion of the bobbin between the first flange and the second flange (see figures 2, 7, 8, 10, 11) and a second coil (39, 45 and/or 46) disposed about a second portion of the bobbin between the second flange and the third flange (see figures 2, 7, 8, 10, 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over High (US 1,822,095).
As broadly claimed and as best understood with regarding 112, 2nd, High teaches the first coil and the second coil (39, 45, 46, figures 3, 8, 11 and see the text for the figures).  High does not specifically disclose that the first coil has a different number of turns from the second coil.  However, High does not restrict to any number of turns for the first coil and the second coil.
Therefore, it would have been obvious to one skilled in the art to provide any number of turns for the first and second coils in the system of High such as providing the first coil that has a different number of turns from the second coil depending on the applications and the desired frequency characteristics in the system.

Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Froeschle et al. (US 5,216,723) and/or Chen et al. (2005/0123166) in view of Watkins (US 3,838,216).
Regarding claim 2, Froeschle et al. and/or Chen et al. teaches a loudspeaker comprising a bobbin comprising a first coil or a second coil (12, 13 in Froeschle et al.; and 33 in Chen).   Froeschle et al. and/or Chen et al. do not specifically teach a reactive circuit element coupled to the first coil or the second coil as claimed.  However, providing a reactive active circuit element coupled with a coil, a first coil or a second coil in a loudspeaker system is well known in the art.
Watkins teaches a loudspeaker system comprising a reactive circuit element (18, 18’, 18”, 20, 20’, 20”, 22’, 22”, 24’, 24”, 34, figures 2, 3, 4) coupled with a coil, a first coil or a second coil (10, 10’, 10”, 16, 16’, 16”).
Therefore, it would have been obvious to one skilled in the art to provide any circuit element in the system of Froeschle et al. and/or Chen et al. such as a reactive circuit element, as taught by Watkins, for better providing the improved frequency characteristics in the system.
Regarding claim 3, Watkins teaches the reactive circuit element that is coupled in series with the first coil or the second coil (figures 2, 3), 
Regarding claim 4, Watkins teaches the reactive circuit element that is coupled in parallel with the first coil or the second coil (figures 2, 3, 4). 
Regarding claim 5, Watkins teaches the reactive circuit element that includes a capacitor (20, 20’, 20”, 22’, 22”, 34).
Regarding claim 8, as best understood with regarding 112, 2nd, Watkins teaches the reactive circuit element that is mounted directly on the bobbin (figures 2, 3, 4).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over High (US 1,822,095) in view of Watkins (US 3,838,216).
Regarding claims 3-4, High teaches an acoustic device comprising a bobbin comprising a first coil or a second coil (39, 45 and/or 46).   High does not specifically teach a reactive circuit element coupled to the first coil or the second coil as claimed in claims 3-4.  However, providing a reactive active circuit element coupled in series or in parallel with a coil, a first coil or a second coil in an acoustic system is well known in the art.
Watkins teaches a loudspeaker system comprising a reactive circuit element (18, 18’, 18”, 20, 20’, 20”, 22’, 22”, 24’, 24”, 34, figures 2, 3, 4) coupled with a coil, a first coil or a second coil (10, 10’, 10”, 16, 16’, 16”), wherein the reactive circuit element is coupled in series with a coil, the first coil or the second coil (figures 2, 3), and wherein the reactive circuit element is coupled in parallel with a coil, the first coil or the second coil (figures 2, 3, 4).
Therefore, it would have been obvious to one skilled in the art to provide any circuit element in the system of High such as providing a reactive circuit element that is coupled in series with the first coil or the second coil or providing a reactive circuit element that is coupled in parallel with the first coil or the second coil, as taught by Watkins, for better providing the improved frequency characteristics in the system.
Regarding claim 5, Watkins teaches the reactive circuit element that includes a capacitor (20, 20’, 20”, 22’, 22”, 34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Babcock teaches a telephone receiver unit comprising tow magnetic cores (1, 10) and the windings (5, 50) can be retained on their respective cores (1, 10).
Ohyaba et al. (US 4,504,704) teaches a loudspeaker unit having a voice coil formed with two windings in which a capacitor is connected in series to a parallel circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUYEN D LE/Primary Examiner, Art Unit 2653  

HL
November 17, 2022